Citation Nr: 1603876	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-28 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974, with service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to the benefit currently sought on appeal.  

In January 2015, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the electronic claims file.  

In May 2015, the Board remanded the claim in order to afford the Veteran a contemporaneous VA examination.  As discussed below, the AOJ substantially complied with the Board's remand instructions and the Board can proceed to adjudicate the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).       
 

FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss disability of the left ear pursuant to VA regulations. 

2.  The Veteran does not have a current hearing loss disability of the right ear pursuant to VA regulations.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A March 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post-service VA treatment records dated through July 2015 have been obtained and considered.  The Veteran has not identified any additional outstanding records specifically related to the claim that VA should seek to obtain on his behalf.  

The Veteran was afforded VA examinations in March 2012 and July 2015 for his service connection claim for bilateral hearing loss.  The VA examiners conducted appropriate evaluations of the Veteran to determine whether he has a current hearing loss disability pursuant to VA regulations.  In the instant case, the VA examination reports are adequate as the audiological results reveal that the Veteran does not have a VA hearing loss disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

There has been substantial compliance with the remand directives and the Board can proceed with the adjudication of the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial and not strict compliance with the terms of a remand request is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  
Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ identified the issue to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  Specifically, the VLJ discussed whether the Veteran's hearing loss had worsened since the last examination as the Veteran was denied benefits on the basis that he did not have a hearing loss disability pursuant to VA regulations.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Service Connection Claim 

The Veteran contends that he has a bilateral hearing loss disability that is related to his in-service noise exposure and thus, service connection is warranted.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

Here, there is no competent evidence that the Veteran has a left or right ear hearing loss disability as defined above, at any point during the appeal.  The Veteran has reported recurrent tinnitus, for which he is already service connected.  

The Veteran was afforded a VA examination in March 2012.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
5
LEFT
5
10
10
10
10

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  The examiner stated that the Veteran had normal hearing of the left and right ears.  He further stated that test results were valid for rating purposes and that the use of the speech discrimination score was appropriate for the Veteran.    

During the January 2015 Board hearing, the Veteran indicated that his hearing loss disability had worsened since the March 2012 VA examination.  The claim was remanded in May 2015 and the Veteran was afforded another VA examination in July 2015. 






Pure tone thresholds, in decibels, from the July 2015 VA examination report were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
15
20
25
30
35

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  The examiner stated that the tests were valid for rating purposes and the use of the speech discrimination score was appropriate for the Veteran.  

Although the July 2015 examiner opined that the Veteran had normal hearing of the right ear and sensorineural hearing loss of the left ear, the Board finds that the evidence reveals that the Veteran does not have a VA hearing loss disability of the right or left ear.  The lowest Maryland CNC speech recognition scores recorded were 94 percent.  38 C.F.R. § 3.385 specifically states that speech recognition scores using the Maryland CNC must be less than 94 percent in order to have a hearing loss disability pursuant to VA regulations.  The auditory thresholds of the right and left ear also do not meet the requirements of 38 C.F.R. § 3.385.  Even though the July 2015 VA examination report revealed 30 decibels at 3000 hertz and 35 decibels at 4000 hertz of the left ear, the Veteran does not have 26 decibels or greater in at least three of the frequencies of 500, 1000, 2000, 3000 or 4000 hertz.       

The Veteran's VA treatment records dated through July 2015 are associated with the claims file.  These treatment records include the Veteran's reports of hearing difficulty and also include notations of hearing impairment.  However, these treatment records do not show audiometric findings consistent with a VA hearing loss disability pursuant to 38 C.F.R. § 3.385.  These VA treatment records also include May 2006 and May 2007 audiological evaluations, which are dated several years prior to the January 2012 service connection claim for hearing loss.  The May 2006 and May 2007 treatment records include word recognition scores, but there is no indication that speech recognition scores using the Maryland CNC test were performed, which is required pursuant to 38 C.F.R. § 3.385 and 4.85.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

During the January 2015 hearing, the Veteran testified that he had trouble hearing and that he had a bilateral hearing loss disability.  Although the Veteran is competent and credible to report the symptoms he experienced during service and since service, the Veteran's lay statements cannot be considered competent evidence sufficient to establish that his right or left ear hearing acuity currently meets the definition of hearing loss disability set by law.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The preponderance of the evidence is against a finding that the Veteran has a current diagnosis of hearing loss of the right or left ear for VA compensation purposes.  38 C.F.R. § 3.385.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  As there is no objective evidence of right or left ear hearing loss sufficient to constitute a disability for VA compensation purposes, the Veteran's claim for service connection for bilateral hearing loss must be denied.    


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


